Name: Commission Regulation (EEC) No 1884/81 of 8 July 1981 fixing additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7 . 81 Official Journal of the European Communities No L 187/29 COMMISSION REGULATION (EEC) No 1884/81 of 8 July 1981 fixing additional amounts for live and slaughtered poultry Whereas, pursuant to Regulation (EEC) No 2261 /69 (6), the import levies on slaughtered ducks and geese originating in and coming from Romania are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 2474/70 (7), the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an additional amount ; Whereas, pursuant to Regulation (EEC) No 21 64/72 (8), the import levies on slaughtered fowls and geese originating in and coming from Bulgaria are not increased by an additional amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ( 1 ), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (3), as amended by Regulation (EEC) No 1 527/73 (4); Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulation (EEC) No 565/68 (5), the import levies on slaughtered fowls, ducks and geese originating in and coming from Poland are not increased by an additional amount ; HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex. Article 2 This Regulation shall enter into force on 10 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1981 . For the Commission The President Gaston THORN ( ») OJ No L 282, 1 . 11 . 1975, p . 77 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17. P) OJ No 129 , 28 . 6 . 1967, p . 2577/67 . (6) OJ No L 286, 14. 11 . 1969 , p. 24 . (4) OJ No L 154, 9 . 6 . 1973, p . 1 . h) OJ No L 107, 8 . 5 . 1968, p . 7 . ( 7) OJ No L 265, 8 . 12 . 1970 , p . 13 . (s) OJ No L 232, 12 . 10 . 1972, p . 3 . No L 187/30 Official Journal of the European Communities 9 . 7 . 81 ANNEX Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU/ 100 kg) CCT heading No Description Additional amount Imports affected 01.05 Live poultry (that is to say fowls, ducks, geese , turkeys and guinea fowls) : B. Other : IV. Turkeys 500 Origin Hungary V. Guinea fowls 5-00 Origin Hungary 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' 2000 Origin Spain / b) Plucked and drawn, without heads and feet, but with hearts, livers and gizzards, known as '70 % chickens' 2000 Origin Spain c) Plucked and drawn, without heads and feet and without hearts, livers and gizzards, known as '65 % chickens' 2000 Origin Spain V. Guinea fowls 1000 Origin Hungary B. Poultry cuts (excluding offals) : II. Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 2000 Origin Spain